TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 20, 2021



                                       NO. 03-21-00092-CV


                                   Layne C. Moerbe, Appellant

                                                  v.

                                   Ellonne M. Carter, Appellee



  APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
     DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA



This is an appeal from the final decree of divorce signed by the trial court on November 4, 2020.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.